PER CURIAM.
Affirmed. See Cohen v. State, 171 So.3d 179 (Fla. 3d DCA 2015) (holding that reversal of probation violation order was not required, despite error in revoking probation on an uncharged violation, where the record separately supported trial court's revocation on a properly-charged violation *1125and it is clear that trial court would have revoked probation and imposed the same sentence absent the uncharged conduct); Ware v. State, 54 So.3d 1074 (Fla. 1st DCA 2011). See also Francois v. State, 923 So.2d 1219 (Fla. 3d DCA 2006).